Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 04, 2018

The Court of Appeals hereby passes the following order:

A18A2098. ROBERTA LEFFT v. ROBERT PALUMBO.

      Roberta Lefft has filed a notice of direct appeal from the trial court’s order
awarding OCGA § 9-15-14 attorneys fees. Appellee Robert Palumbo has filed a
motion to dismiss, arguing that the order is not subject to direct appeal. Palumbo is
correct. Pursuant to OCGA § 5-6-35 (a) (10), an order awarding attorneys fees under
OCGA § 9-15-14 may be appealed only by application for discretionary appeal. See
Jones v. Padgett, 186 Ga. App. 362, 363 (2) (367 SE2d 88) (1988). Accordingly, the
motion to dismiss is GRANTED, and this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/04/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.